THE COURT
decided: 1. That it is not necessary to the validity of a will of personal property that it should have any date; that it should be in the handwriting of the testator, or signed by him, or have any subscribing witnesses, provided it was drawn at his request, and according to his dictation, he being then of sound and disposing mind, and capable of executing a valid deed or contract, and that it had not been revoked.
2. That if the decedent was a lunatic, having lucid intervals, and the will was made during a lucid interval, it was valid.
5. That if, at a time subsequent to the making of such will, the testator, being then of sound and disposing mind, &c., referred to and described it as his last will and testament, and it had not been revoked, he thereby adopted it as his last will and testament, and this-adoption made it his last will and testament; provided, that at the time of the adoption he was of such sound and disposing mind, &c., whether or not he was of sound and disposing, mind, &e., when the paper purporting to be a will was originally made.
4. That if the will is consonant to the testator’s declarations, conduct and feelings towards the person in whose favor it was made-(his niece) and towards the objector (his brother) such consonance is entitled to weight with the jury in determining whether it was made in a lucid interval, &c.
6. That if the testator, for some time before the making of the will, had been subject to a bodily disease, attended by great depression of spirits, causing particular hallucinations of mind amounting to morbid delusion on those subjects, but that on all other subjects the testator was entirely sane, and that the will *1069had no connection ■with such morbid delusion, then it is a question for the jury, whether or not, under all the facts and circumstances in evidence in the cause the testator was of sound and disposing mind and capable of executing a valid deed or contract
■The verdict of the jury was that the paper was the last will and testament of the testator.